DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 02/04/2022.
Claims 1-21 are pending.  Applicant has amended claims 1 and 12.

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,889,664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jack Hartley 02/18/2022.  Mr. Hartley has authorized examiner to amend Claims 1 and 19 during the telephone interview as follow:

In Claim 1,
lines 6-7, amend “about 50 wt.% of the surfactant, based on a weight of the silica” to “about 30 wt.% of the surfactant, based on a weight of the silica support”.

In Claim 19, 
line 9, amend “about 5 wt.% to about 50 wt.% of the surfactant, based on a weight of the silica” to “about 10 wt.% to about 30 wt.% of the surfactant, based on a weight of the silica support”.

                                                         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the amendment filed on 02/04/2022 are found persuasive in regards to cited references.

The present claims are allowable over the closest prior art, McDaniel et al (US PGPUB No.: 2019/0314797 A1) and McDaniel et al (US Patent no.: 4,368,303).

McDaniel (‘797) discloses a method of Claim 1 and Claim 19 comprising:
 contacting a silica support with a titanium-containing solution to form a titanted silica support (paragraph 0008-step d, paragraphs 0017-0020), wherein the titanium-containing solution comprises a titanium compound having the general formula Ti(OR)4, TiO(OR)2, Ti(OR)2(acac)2, or Ti(OR)2(oxal) or a combination thereof, wherein R is independently ethyl, isopropyl, n-propyl, isobutyl, or n-butyl; “acac” is acetylacetonate; and “oxal” is oxalate (paragraphs 0008-step b, 0024-0027), a solvent (i.e., water, alcohol, paragraph 0008-step a, 0051-0054), wherein the titanium-containing solution has a pH of less than about 5.5  (paragraphs 0008- step c, 0056);

However, McDaniel (‘797) does not disclose or suggest titanium-containing solution comprises a surfactant wherein the surfactant comprises a water-insoluble component and a water-soluble component, and wherein the titanium-containing solution comprises from about 10 wt.% to about 30 wt.% of the surfactant, based on a weight of the silica support.



McDaniel (‘303) discloses a method comprising:
contacting a silica support with a titanium-containing solution to form a titanted silica support, wherein the titanium-containing solution comprises a titanium compound (Col. 9 lines 6-8, Col.4 lines 30-55, Col.3 lines 45-48), a solvent (i.e., water, Col.5 lines 26-35), and a surfactant, wherein the surfactant comprises a water-insoluble component and a water-soluble component (Col.2 lines 28-45, Col.3 lines 64-68, lines 27-30, see claims 1,14,16).

However, McDaniel (‘303) does not disclose or suggest wherein the titanium-containing solution comprises from about 10 wt. % to 30 wt. % of the surfactant, based on a weight of the silica support.

Thus, it is clear that McDaniel (‘797) and McDaniel (‘303), either alone or in combination, does not disclose or suggest the present invention. 
 
Further, applicant filed terminal disclaimer for the US Patent No.: 10,889,664 which has been approved and therefore the nonstatutory double patenting rejection has been withdrawn.

Further, applicant has amended the claim 12, therefore the claim objection has been withdrawn.

In light of the above, the present claims 1-21 are allowable.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        02/21/2022